Hunt, J.
Two questions were presented upon this trial. First, were the Defendants guilty of negligence on the occasion in question % Second, was the deceased free from negligence ?
To justify a nonsuit, one of these questions must be held against the Plaintiff, and so clearly that there is no room for doubt. On a question of nonsuit, all disputed facts are to be *9decided in favor of the Plaintiff, and all presumptions and inferences which he had a right to ask from the jury are to be conceded to him. As we have frequently and recently held, we do not weigh or measure the evidence. That is the province of the jury. If there is evidence in favor of the Plaintiff’s claim, on which the jury would have been justified-in giving him ,a verdict, it is not for the Court to say whether it has been overbalanced or outweighed by the conflicting testimony.
(Solms v. The Rutger’s Fire Ins. Co. and railroad cases cited, post.)
It appeared in evidence that the train approached the crossing in question by a curve, and that the view in the direction from which it came was cut off' by houses and by a- high fence.
It appeared that the deceased and his companion, who is now also dead, were sober, steady men, and that they were sober on the evening in question. They approached the crossing slowly,, in the dusk of the evening, and, as it appeared by the evidence of five witnesses, there was no flagman visible at the station, and no warning was given that it was not safe to cross, although a flagman was regularly stationed at that point for the. purpose of preventing the passage, when it was unsafe to cross. It appeared by the evidence of four witnesses that no bell was rung upon the approaching train, and that no whistle was sounded from it until the collision took place. An ordinance of the city of Buffalo was introduced in evidence, by which trains were prohibited from passing- this point at a rate of speed greater than that of six miles per hour. It was proved by several witnesses that this train was crossing at a rate of speed equal to eight or ten miles per hour.
The Defendants, on the other hand, proved by the fireman of the train that the train was crossing at a speed not exceeding five miles per hour, that the whistle was blown twice, and that the bell was rung as they crossed the street. He further testified that Scanlin was the.regular flagman at this point, but that, on this occasion, one Sullivan stood near the track, and about ten or twelve feet from the shanty on Hamburg Street. Another *10fireman testified to the same facts, except that he testified that he did not see a flagman there; that he did see a cripple there, but that he did not know Sullivan. The first of these firemen stated that he remembered that they rang the bell at the crossing, because they always did ring the bell at such a crossing. The other testified that he fixed the rate of speed at which they crossed, from the fact that they always came slowly around the curve, and he fixed it on this occasion from that usual way. The conductor was also sworn, and he testified that he discovered the wagon on the track, and whistled, or signalled to brake down. “ The man was stopped there, but he started again, and I immediately hallooed to him to hold on, and then I ran to the second car, and I had not more than got there than they blowed the second whistle . . . ; the men came to a full stop when they saw the train, but they jerked the lines again and started, and as quick as I saw them I hallooed, because I saw they could not cross safely; I hallooed to them to hold on, and gave a signal to brake and stop the engine. With reference to Hamburg Street, the men were in the middle of the road; I think the fore part of the horse was pretty near on the southern part of the track; the cars are thirty feet in length.” On his cross-examination he said: “ When I first saw them they were driving on the track, and had stopped; I was within four cars’ length of Hamburg .'Street. When I first saw them they were driving up the track; I told them to stop; I was four cars’ length from them; they •stopped on the south track; the wagon was in the centre of that track when I first noticed them.” Daniel Sullivan testified that Scanlin was the flagman at this point, and that, at his request, he held his flag for him while he went to his supper, on the occasion in question; that he saw the horse and wagon coming up the street, and saw the train approaching, and, waving his flag •under the horse’s nose, stopped the wagon for about ten minutes; that the man said the horse should go through, whipped him up, -and he went on the track. Thomas Smith and Eosina Smith corroborated Sullivan in the most important portions of his testimony. Other witnesses were called to discredit Sullivan’s *11evidence, one of whom testified that Sullivan had said to her that he knew nothing about the accident, that he was in the shanty, and that he knew nothing about it.
The rule is quite well settled, that in the management of their road and machinery, a railroad corporation is bound to use the utmost care and vigilance, to avoid the dangers attending a collision. It is equally well settled, that the freedom from negligence which is required of a Plaintiff, involves only that ordinary prudence and attention which sensible men are accustomed to give in similar cases.
Perfect composure in danger, entire self-possession, and an accurate decision upon the evident course-to be adopted on the emergency, are not required.
The recent elaborate discussions in Ernst v. The Hudson R. R. Co. (35 N. Y. 9), Beisiegal v. The N. Y. Central (34 N. Y. R. 622), Mackay v. The N. Y. Central (35 N. Y. R. 75), Brown v. The N. Y. Central (34 N. Y. R. 405), render'it unnecessary to reexamine either the authorities or the principles upon which this case should be decided. Hpon those cases the question upon each of the points I have mentioned should have been submitted to the jury, and their decision would have been conclusive. Indeed, upon the evidence of the Defendants’ conductor himself, I think it was a case for the jury.
It was for them to decide upon the conflicting evidence before them as to the Defendants’ negligence. It was for them also to draw the conclusions whether the Plaintiff was in fault; whether and how he could have escaped tlie imminent danger that pressed him; and whether he heard or understood the directions or signals that were given to him.
I think there should' be a new trial, with costs to abide the event.
All concur, except Davies, Gh.J., and Grover.